IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                    August 28, 2000 Session

           RUSSELL GRAVES, ET AL. v. KRAFT GENERAL FOODS

                   Direct Appeal from the Circuit Court for Gibson County
                         Nos. H3134, H3135     L. T. Lafferty, Judge



                    No. W1999-02010-COA-R3-CV - Filed October 9, 2000


This appeal arises from an appeal made from general sessions court to chancery court. The appellee,
Kraft General Foods (Kraft), appealed a general sessions judgment to chancery court. Appellants,
Mr. Graves and Ms. Cross, filed motions to dismiss, while Kraft filed a motion to transfer to circuit
court. The chancery court denied the motions to dismiss and granted the motion to transfer. On
review, we find that the chancery court lacked any subject matter jurisdiction over the appeal. In
addition, we find no statutory authority providing for chancery court to transfer such appeals. As
such, Kraft did not make a timely appeal of the general sessions judgment. The circuit court’s denial
of the motions to dismiss is reversed.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed; and
                                       Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and ALAN E. HIGHERS , J., joined.

Harold R. Gunn, Humboldt, Tennessee, for the appellants, Russell Graves and Beverly Cross.

James T. Ryal, Jr., Humboldt, Tennessee, for the appellee, Kraft General Foods.

                                              OPINION

        Two separate lawsuits were filed in general sessions court by Russell Graves and Beverly
Cross against Kraft. Both Mr. Graves and Ms. Cross sought various insurance benefits. The general
sessions court rendered a final judgment for Mr. Graves in the amount of $8,136 plus costs and for
Ms. Cross in the amount of $8,000 plus costs. Kraft appealed both judgments to the Chancery Court
of Gibson County. The plaintiffs filed a motion to dismiss the appeals asserting that chancery court
had no subject matter jurisdiction. Kraft filed a motion to transfer the appeals to the Circuit Court
of Gibson County. The chancery court denied the motion to dismiss and granted the motion to
transfer to the circuit court. The plaintiffs filed a motion to dismiss in circuit court. This motion was
denied. The circuit court heard the case and reversed the judgments against Kraft in both matters.
       The issues as presented by the appellants for review are as follows:

       1.      Can an appeal from a general sessions judgment be made to chancery court?

       2.      If an appeal from a general sessions judgment were appealed to chancery
               court, can chancery court transfer the appeal to circuit court?

       This court perceives a more basic issue: did the defendants make a timely appeal of the
general sessions judgment to a court with subject matter jurisdiction?


                    Appeal from General Sessions Court to Chancery Court

       The appeal procedure from a general sessions court judgment is stated in Tenn. Code
Ann. § 27-5-108. This section states:

       (a) Any party may appeal from an adverse decision of the general sessions court to
       the circuit court of the county within a period of ten (10) days on complying with
       the provisions of this chapter.
               (b) This provision allowing ten (10) days in which to perfect an appeal shall apply
       in every county of Tennessee, any provision of any private act to the contrary
       notwithstanding, it being the legislative intent to establish a uniform period of ten (10)
       days in which any such appeal may be perfected in any county in Tennessee.
               (c) Any appeal shall be heard de novo in the circuit court.
               (d) If no appeal is taken within the time provided, then execution may issue.

Tenn. Code Ann. § 27-5-108 (1980). After reviewing this statute, it is clear to this court that a
chancery court has no subject matter jurisdiction to hear an appeal from general sessions court.
The defendant, Kraft General Foods, acknowledges that all appeals heard in general sessions
court are to be appealed to circuit court. Appeals from general sessions judgments may only be
made to a proper circuit court.

                        Transfer from Chancery Court to Circuit Court

       The second issue before the court is whether chancery court has the authority to transfer
an appeal from a general sessions judgment to the proper circuit court when the case has been
appealed to chancery court.

         “The general rule governing transfer is that a court lacking subject matter jurisdiction
over a case has no authority to transfer it, unless that authority is specifically conferred by statute,
rule, or constitutional provision.” Norton v. Everhart, 895 S.W.2d 317, 319 (Tenn. 1995)
(citations omitted). This rule was explicitly adopted in Coleman v. Coleman, 229 S.W.2d 341
(Tenn. 1950). In that case, a child support action was pending in the Chancery Court of Shelby


                                                  -2-
County when a cross-bill requesting custody of the children was filed by one of the parties. The
chancery court refused to rule on the cross-bill, finding that a specific Tennessee statute
conferred exclusive jurisdiction over such matters to another court, in that case, the court that
granted the original divorce. Therefore, the chancery court ordered the cross-bill transferred to
the court which heard the original divorce. Upon appeal, the Tennessee Supreme Court reversed
that decision stating:

       We have been unable to find any statute which authorizes the Chancellor to
       transfer this cross-bill . . . for further proceedings . . . with reference to the custody
       of this child. . . .

               ....

               There are several situations in this state in which one Court without
       jurisdiction of a given cause is authorized . . . to transfer that cause to a Court
       having jurisdiction. But that authority is in each instance given by a statute. . . .

              The fact that statutes were considered necessary to authorize transfers by a
       Court without jurisdiction to a Court with jurisdiction implies lack of authority to
       order such transfer in the absence of statutory authority. . . .

              We are of the opinion that since there is no statute authorizing the
       Chancery Court to transfer this cause to the Circuit Court, it was without
       authority of its own motion to order the transfer or to do more . . . than to
       dismiss it for lack of jurisdiction. . . .

See Coleman, 229 S.W.2d at 344-45 (emphasis added).

         “Coleman clearly establishes that a court lacking subject matter jurisdiction may not
transfer a case in the absence of statutory authority.” Norton, 895 S.W.2d at 320. We note that
the supreme court has recognized that “a broad provision authorizing a court without subject
matter jurisdiction over a case to transfer the case to any proper court would promote judicial
economy.” Id. However, the court made clear that any such provision required the enactment of
a statute by the legislature.

       Kraft cites sections 16-4-108 and 16-11-102 of the Tennessee Code, and rule 17 of the
Tennessee Rules of Appellate Procedure as statutory authority for the transfer of this appeal from
chancery court to circuit court. Section 16-4-108 states:

       (a)(1) The jurisdiction of the court of appeals is appellate only, and extends to all
       civil cases except workers' compensation cases and appeals pursuant to § 37-10-
       304(g).



                                                  -3-
                (2) All cases within the jurisdiction thus conferred on the court of appeals
       shall, for purposes of review, be taken directly to the court of appeals in the
       division within which the case arose, the eastern division to include Hamilton
       County and the western division to include Shelby County. As to all other cases,
       the exclusive right of removal and review is in the supreme court. Any case
       removed by mistake to the wrong court shall by such court be transferred to the
       court having jurisdiction thereof, direct.
                (b) The court of appeals also has appellate jurisdiction over civil or
       criminal contempt arising out of a civil matter.

Tenn. Code Ann. § 16-4-108 (1994). It is clear upon closer inspection that this statute only
provides statutory authority for the transfer of appeals by the Tennessee Court of Appeals. As
such, it does not provide any authority to allow a chancery court to transfer an improperly made
appeal to a circuit court and thus has no application to the present case.

        Kraft also cites section 16-11-102 of the Tennessee Code as providing the authority to
transfer the appeal. This statute states:

       (a) The chancery court has concurrent jurisdiction, with the circuit court, of all
       civil causes of action, triable in the circuit court, except for unliquidated damages
       for injuries to person or character, and except for unliquidated damages for
       injuries to property not resulting from a breach of oral or written contract; and no
       demurrer for want of jurisdiction of the cause of action shall be sustained in the
       chancery court, except in the cases excepted.
               (b) Any suit in the nature of the cases excepted above brought in the
       chancery court, where objection has not been taken by a plea to the jurisdiction,
       may be transferred to the circuit court of the county, or heard and determined by
       the chancery court upon the principles of a court of law.

Tenn. Code Ann. § 16-11-102 (1994). This statute has been interpreted by the supreme court as
providing the statutory authority to chancery court to transfer many types of improperly filed
original causes of action to circuit court. See e.g., Flowers v. Dyer County, 830 S.W.2d 51
(Tenn. 1992) (actions brought under the Tennessee Governmental Tort Liability Act); Woods v.
MTC Management, 967 S.W.2d 800 (Tenn. 1998) (actions brought under the Tennessee
Uniform Residential Landlord Tenant Act). However, the supreme court has never addressed
whether this statute authorizes a chancery court to transfer an improper appeal made from a
general sessions judgment to a circuit court with the proper jurisdiction. Upon our own
examination of section 16-11-102 of the Tennessee Code, we find that the statute does not
provide any such authority to a chancery court.

        Kraft also cites rule 17 of the Tennessee Rules of Appellate Procedure which states “if a
case is appealed to the Supreme Court, Court of Appeals, or Court of Criminal Appeals that
should have been appealed to another court, the case shall be transferred to the proper court.”


                                                -4-
Tenn. R. App. P. 17. A close examination of the rule shows that it does not address appeals
made to chancery court. This rule provides no statutory authority for the transfer of an appeal
from chancery court to circuit court.

        No statute has been cited by Kraft General Foods that provides a chancery court authority
to transfer an improperly made appeal to circuit court, and we are aware of none. As the
chancery court lacked subject matter jurisdiction over the appeal by Kraft and had no authority to
transfer it to the proper court, the chancery court should have granted the motion to dismiss and
denied the motion to transfer. Therefore, the motion to dismiss filed in the circuit court, which is
the basis of this appeal, should have been granted.

                        Timely appeal from General Sessions Judgment

        Tennessee Code Annotated section 27-5-101 states the proper procedure for appeals
from a general sessions court. “Any person dissatisfied with the judgment of a recorder or other
officer of a municipality charged with the conduct of trials, in a civil action, may, within ten (10)
entire days thereafter, Sundays exclusive, appeal to the next term of circuit court.” Tenn. Code
Ann. § 27-5-101 (1980). This statute is clear upon review that a party has ten days to appeal a
general sessions judgment to a proper circuit court. Kraft filed their appeals with the chancery
court, which had no subject matter jurisdiction to hear such appeals. As such, Kraft failed to
timely file their appeals in a court with subject matter jurisdiction.
                                            Conclusion

        The judgment of the circuit court denying the motions to dismiss made by Mr. Graves
and Ms. Cross is reversed. This cause is remanded to the trial court for further proceedings
consistent with this opinion. Costs on appeal are assessed against Kraft General Foods, and its
surety, for which execution may issue if necessary.


                                                       ___________________________________
                                                       DAVID R. FARMER, JUDGE




                                                 -5-